Exhibit 10.8 FOURTH AMENDMENT TO LEASE THIS FOURTH AMENDMENT TO LEASE (THIS “AGREEMENT”), dated as of October, 2009, between , LLC, a Delaware limited liability company, having an address at c/o RFR Holding LLC, 390 Park Avenue, 3rd Floor, New York, New York 10022 (“Landlord”), and THOMAS WEISEL PARTNERS GROUP INC., a Delaware corporation, having an office at One Montgomery Street, San Francisco, CA 94104 (“Tenant”). WITNESSETH: WHEREAS, Landlord and Tenant (as successor to Thomas Weisel Partners Group LLC) are parties to a lease dated as of May 5, 1999, as amended by (i) Letter Agreement dated as of June 3, 1999, (ii)Lease Amendment dated as of October 1, 1999 (the “Storage Amendment”) and (iii) Third Lease Amendment dated as of May 3, 2000 (the “Third Amendment”) (as so amended, the “Lease”), for the entire 2nd, 14th, 15th, 16th, and 17th floors (the 14th floor being hereinafter referred to as the “Extension Premises”), and certain storage space (together with the Extension Premises, the “Premises”) in the building located at 390 Park Avenue, New York, New York (the “Building”); WHEREAS, Landlord and Tenant desire to amend the Lease to (i)extend the Term of the Lease with respect to the Extension Premises and (ii)otherwise amend the Lease, all on the terms and conditions provided in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, Landlord and Tenant agree as follows: 1.Capitalized Terms.
